McCulloch, C. J. The plaintiff, H. B. Carter, sued in the circuit court of Franklin County as the survivor of a copartnership, - composed of himself and another professional engineer, to recover for services performed for the defendant, Boad Improvement District No. 2 of Franklin county, preliminary to the improvement of a public highway in accordance with the purpose of the organization of the district, which was formed under general statutes. (Crawford & Moses’ Digest, § 5399, et seq.) The cause was transferred to the Chancery Court by agreement of the parties, and the plaintiff has appealed from a final decree for the recovery of a sum less than that claimed in the complaint. Preliminary surveys, plans and specifications were furnished by the State Highway Commission as provided in the statute (Crawford & Moses’ Digest, § 5400), to be used in the organization of the district, but, after the organization had been completed by proper orders of the county court, the commissioners employed plaintiff’s firm to do the engineering work. There was a written contract entered into between the commissioners and plaintiff’s firm of engineers to do all the engineering work, both preliminary and supervisory, for a compensation of 5 per centum of the actual cost of the construction of the road, 50 per centum of the entire amount of compensation to be paid when the plans and specifications were completed, and the balance in installments during the progress of the work. The form of the contract was precisely the same as that involved in other eases on this subject which have heretofore been before us for consideration. Morgan Engineering Co. v. Cache River Drainage District, 115 Ark. 437; Gould v. Toland, 149 Ark. 476; Bowman Engineering Co. v. Arkansas-Missouri Highway District, 151 Ark. 47. In each of those cases it was decided that this form of contract did not constitute a separate contract for services performed in preliminary work of the district, and it was also decided that the specification for payment of a given percentage when the plans and specifications were completed did not constitute a contract fixing the price for those services, but merely constituted a specification of the time of payment. Upon the ascertainment of the estimated cost of the improvement according to the plans and specifications furnished by plaintiff, it was decided that the improvement could not be made, and the project was abandoned. There was no assessment of benefits ever made in this instance, and as the contract was premature and never became effective, the plaintiff’s right of recovery is not based on the contract, but his recovery must be on the quantum meruit. In this respect the case is controlled by Gould v. Toland, supra, rather than by the other cases cited. It was held, however, in Gould v. Toland, supra, that the method and amount of payment fixed by the terms of the contract, while not determinative of the rights of the parties, might be considered as of evidentiary value in determining the amount to be recovered for the services rendered. So the question left for us to determine is one of fact concerning the proper amount to be allowed to the plaintiff for the value of the services rendered by his firm. The plaintiff sued for the sum of $3,667.75, which is one-half of 5 per centum of the estimated cost of the improvement. This claim was resisted by the commissioners of the district on the ground that the services rendered were not worth that sum, and that the claim was excessive. The proof was adduced before the chancellor in the form of oral testimony and properly brought into the record, and the chancellor awarded the plaintiff the sum of $7'50 as compensation for the services rendered. We are of the opinion that the conclusion of the chancellor in fixing the amount of compensation was on a wrong basis and is erroneous, and that the allowance is inadequate as compensation for the services shown to have been rendered. The conclusion reached by the chancellor, as expressed in his opinion ¡brought into the record, is that the proper allowance should be on a per diem basis of $25 for a period of thirty days. This is a wrong basis, for it fixes the compensation for one man for the given period, whereas, according to the undisputed testimony, the work was done by numerous employees of plaintiff’s firm, some of them doing field work and others office work. The conclusion of the chancellor takes no account of any profits to which the engineers were personally entitled to over and above the expense of doing the work, nor of their own skill and business ability in being able to properly supervise the work and construct adequate plans and specifications sufficient to guide the commissioners in preparing for the improvement contemplated. Accepting the testimony in the light most unfavorable to the plaintiff, we are convinced that he is entitled to the recovery of a sum considerably in excess of that allowed by the chancellor. The road which was to be improved was slightly over 16 miles in length, in Franklin County, and the improvement was estimated by the engineers to cost the sum of $146,709.97. In the estimate made and furnished by plaintiff it is shown that there was to be 10 acres of clearing and grubbing, 7,060 rods of fences to be moved, 67,320 cubic yards of earth embankment, a certain amount of loose rock excavation and a certain amount of solid rock excavation, and an amount of concrete work, drainage and bridge work. The estimate is itemized, showing the amount of the cost of each item of the work and the material. Plaintiff testified himself as a witness and stated that the field work was done by his brother, who was an experienced engineer, and that the office work was done by Ms corps of assistants in the office, nine in number, who were engaged about thirty days in doing the office work. He testified in detail as to the method of doing the office work, making the estimates and calculations of the amount of work to be done of each kind, and the cost of the work and the material. He stated that the field work only consisted of running the lines and levels and notations of the acreage of clearing and rods of fences and the distances across streams, and that the •calculations of the cost of these things were made in the office. Plaintiff did not claim to be personally familiar with the extent of the field work further than what was shown by the reports of Ms assistants in the field and his general knowledge of the character and topography of vthe country. He stated, as an estimate, that two or three weeks’ time was consumed in doing the field work. Plaintiff’s brother, W. E. Carter, who had charge of the field work, and is shown to have been an experienced engineer, testified that two or three weeks’ time was consumed in doing the field work; that, after excluding the days of inclement weather, during which the expenses of the party continued, it took about ten days actual work to complete the field survey. He testified that the cost of labor amounted to $30 to $40 per day. It is not stated by any of the witnesses whether an account was kept of the amount of days and hours consumed in doing the field work and cost of the work, nor was any witness interrogated on this subject. Plaintiff himself was not asked whether or not such an account was kept, and he was not asked to produce the account. One of the most material factors in determining the value of services of this kind is the actual cost and expense of doing the work. Gould v. Toland, supra. Therefore, it is highly important in investigations of this sort to require the person asserting the claim to produce evidence of such cost and expense, it being a matter within his knowledge and keeping. Miller v. Jones, 32 Ark. 337. It does not. accord with good business practices not to keep sucli an account. It would seem to be the natural thing for a firm of engineers in sending out a surveying party to have them make accurate, itemized reports of the amounts expended and also the time consumed in doing the work. In the present case, however, it appears that neither party insisted upon a production of evidence of the actual cost of doing the work and contented themselves with a trial of the issues upon their estimates of what it cost to do the work and what would be a fair value of the services. Plaintiff therefore is not to be denied recovery, since he was not called on to produce the account showing the cost and expenses. It becomes the duty of the court, notwithstanding this omission, to allow such sums as the evidence warrants as a fair compensation for the services performed. The plaintiff’s case, so far as relates to the amount of the recovery, depends much upon his own testimony,' which, as before stated, was a mere estimate of the amount of time and money expended, though he was accurate in detail in stating the results of the work. Another1 witness, Mr. Pritchett, testified as an expert engineer and gave it as his opinion, based upon his general knowledge of the country and an examination of the plans and estimates, made by plaintiff, that one-half of the 5 per cent, commission on the total cost of construction would be a fair and just compensation for doing the work which was done by plaintiff’s firm. The plaintiff estimated the actual cost of doing the work at the sum of $2,779.77. This figure was based upon his estimate of the amount of time consumed in doing the field work and the office work. Estimating this amount of cost and adding interest, which ran his estimate of cost up to $3,043.85, he thought that the sum of $623.90 would be a fair profit for himself and his copartner on a contract of that magnitude and involving that much service. "We are of the opinion, however, that plaintiff’s estimate of the cost of the field work is not justified by the facts as detailed by other witnesses, and that his estimate of the amount of time consumed in doing the office work was excessive. His estimate of the field work was that it cost $75 a mile, which would be $1,200, which left the sum of $3,579.77 as his estimate of the cost of doing the office work. The testimony of plaintiff’s brother, Mr. W. E. Carter, shows clearly that the estimate of $1,200 for the field work is excessive. At any rate, we are justified in finding from the testimony of W. E. Carter that the cost of the field work was less than half that sum. He testified that his party was on expenses for two or three weeks at Horn $30 to $40 per day, and, accepting his lowest estimate, it would amount to an expense of less than $500. There is other testimony adduced by defendant which tends to show that the time and amount of labor consumed .in doing the field work was considerably less than that stated by witness W. E. Carter. There was no other testimony than that of the plaintiff himself as to the amount of time consumed in doing the office work, but the estimate of thirty days for nine people on a road only 16 miles in length would seem on its face to be excessive. The testimony coming from the plaintiff himself, an interested party, the court is justified in weighing it with a degree of allowance. We have reached the conclusion that it would be unsafe to place the estimate of the cost — being a mere estimate — at more than one-half of the amount included in the plaintiff’s own estimate. The estimate of the plaintiff for the profits and compensation for the skill of the engineers themselves was $623.90, and we do not think that this is excessive. There is no way of determining with exactness what the allowance for compensation should be under the circumstances, and the most that we can hope for is a reasonable approximation of a just and fair amount. We are of the opinion that under the evidence an allowance of $2,000 would be as nearly accurate as we can determine from the testimony. The decree will therefore be reversed, and a judgment will be rendered here for that sum. It is so ordered.